378 U.S. 588 (1964)
COPELAND
v.
SECRETARY OF STATE.
No. 1041, Misc.
Supreme Court of United States.
Decided June 22, 1964.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK.
Leonard B. Boudin and Victor Rabinowitz for appellant.
Solicitor General Cox for appellee.
PER CURIAM.
The motion for leave to proceed in forma pauperis is granted. The judgment is vacated and the case is remanded to the District Court for consideration in light of Aptheker v. Secretary of State, ante, p. 500.
MR. JUSTICE CLARK, MR. JUSTICE HARLAN and MR. JUSTICE WHITE would affirm the judgment.